We are content with our former opinion dismissing the bill.
Since the filing of the bill the legislative power of the State government, acting within its province, has determined that the industrial school for boys shall remain in the city of Lansing, and appropriated for buildings, equipment and improvements on the present site the unexpended balance standing to the credit of the institution. The legislature clearly intended to end this suit, and we must accept the legislation on the subject as conclusive and, therefore, treat the allegations in the bill as rendered moot thereby.
The bill is dismissed.
STEERE, J., concurred with WIEST, C.J.